HOFFMAN, Presiding Judge, concurring and dissenting.
I concur with the majority's decision to affirm the trial court's entry of summary judgment in favor of Auto-Owners, but I respectfully dissent from the majority's decision to reverse in all other respects.
In support of its decision, the majority relies in large part on Vesolowski v. Repay (1988), Ind., 520 N.E.2d 488, and Zambra-na v. Anderson (1990), Ind.App., 549 N.E.2d 1078. However, these cases are clearly distinguishable from the instant case. Vesolowski was a medical malpractice action and did not involve a deceased *842defendant. Zombrana, on the other hand, did involve a deceased defendant; however, the plaintiff was aware of the defendant's death prior to the expiration of the statute of limitations. Because these cases are factually dissimilar to the instant case, the majority's reliance upon them is misplaced.
A case which is factually similar to the instant case is Martin v. Levinson (1980), Ind.App., 409 N.E.2d 1239. In that case, the complaint against the defendant failed because of his death and, thus, no action was commenced for purposes of the Journey's Account Statute. Even assuming an action was commenced with the filing of the complaint, the instant defendant died prior to the filing. The five-year extension of limitation in the statute applies only when a party dies after the commencement of an action. See IND.CODE § 84-1-2-8. I would affirm the trial court in all respects.